TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED MARCH 19, 2021



                                     NO. 03-20-00527-CV


                                        M. J., Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee




       APPEAL FROM THE 119TH DISTRICT COURT OF RUNNELS COUNTY
         BEFORE CHIEF JUSTICE BYRNE, JUSTICES BAKER AND SMITH
                 AFFIRMED -- OPINION BY JUSTICE SMITH




This is an appeal from the order of termination signed by the trial court on October 23, 2020.

Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the trial court’s order of termination. Therefore, the Court affirms the trial

court’s order of termination.    Because appellant is indigent and unable to pay costs, no

adjudication of costs is made.